Citation Nr: 1729270	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-27 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to October 1992, from August 1997 to April 1998, from February 2000 to October 2000, and from June 2006 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In a September 2013 rating decision, the RO granted service connection for right shoulder osteoarthritis (also claimed as upper arm condition) and assigned an evaluation of 10 percent, effective February 16, 2007, and an evaluation of 30 percent from September 13, 2012.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

Likewise, in that same rating decision, the RO granted service connection for lumbar spondylosis (also claimed as spinal disc condition and lumbar strain), and assigned an evaluation of 10 percent, effective February 16, 2007, and an evaluation of 20 percent from September 13, 2012.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. Id. Thus, this matter is no longer in appellate status.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's depression is already contemplated by the assigned posttraumatic stress disorder (PTSD) rating, and does not involve any symptoms distinct from his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for depression other than PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by letters issued in February 2008.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records, Social Security Administration records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

The Veteran was afforded a VA examination in October 2014 for his claimed condition.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including headaches, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.


Depression 

The Veteran contends service connection is warranted for his depression, separate from his already service-connected PTSD which is evaluated at 100 percent disabling, effective July 16, 2014.  Although depressed mood was considered in his PTSD evaluation, the Veteran continues to seek entitlement to service connection for depression. See Appellant's Brief dated June 2017.  

The Veteran's service treatment records are negative for any complaints, findings, diagnosis or treatment for depression.  But records document he was involved in a motor vehicle accident in August 2006 while on active duty.  Physical examination of the head showed no evidence of trauma.

Post-service, VA psychiatry notes document he was admitted for complaints of depressed mood, visual and auditory hallucinations, and subsequently discharged with a diagnosis of depression not otherwise specified (NOS) in December 2007. See Houston VAMC records.  

VA medical records from 2007 to 2014 also document continued psychiatric treatment for multiple conditions diagnosed as cocaine abuse, opiate dependence, malingering, severe drug seeking behavior, and depression.  See Shreveport VAMC records.

In October 2014, the Veteran was afforded a VA examination in relation to his claim for PTSD.  Among the active symptoms noted as present were depressed mood, anxiety, suspiciousness, chronic sleep impairment, panic attacks, milk memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation. He was diagnosed with PTSD, schizoaffective disorder, somatic symptom disorder, and unspecified opioid related disorder.  The examiner concluded that it was not possible to differentiate which symptoms were attributable to each mental disorder diagnosed.  Specifically, the examiner remarked that the Veteran had "major issues very much existing co-morbidly".  The examiner also noted that the Veteran had been prescribed numerous psychotropic medications including anti-anxiety, antidepressants, and antipsychotic medications.  The examiner observed that the Veteran had "severe emotional, behavioral, and social problems" and concluded that his PTSD was caused by the claimed in-service motor vehicle accident. See October 2014 PTSD Disability Benefits Questionnaire (DBQ).

The Board observes that the Veteran's depression is adequately contemplated by the 100 percent rating assigned for PTSD.  The examiner clearly indicated that the symptom of "depressed mood" actively applied to the Veteran's multiple mental disorder diagnoses, one of which was PTSD.  The Board does not dispute the Veteran's history of psychiatric treatment for symptoms indicative of depression, but as confirmed by the October 2014 psychologist, such symptoms are interrelated and cannot be differentiated to each mental disorder.  Thus, symptoms of depression are part and parcel of the PTSD diagnosis rendered. See General Rating Formula for Mental Disorders. 38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411.  The RO further informed the Veteran that even if service connection for depression was granted, a separate evaluation would not be possible under VA regulations, as there can be one evaluation for a mental condition. See Supplemental Statement of Case dated March 2016.  

In that regard, the Board notes that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Therefore, it would be pyramiding to consider the Veteran's symptoms of depression for both the service-connected PTSD and a separate acquired psychiatric disorder such as depression.  While the Veteran can be separately service-connected for different acquired psychiatric disorders, the overlapping psychiatric symptoms for each separate disorder cannot be rated more than once.  In the Veteran's case, the symptoms of depression have already been adequately considered in service-connected PTSD.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for depression.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for depression is denied.


REMAND

Upon review of the evidence of record, including a September 2012 VA medical opinion, the Board finds remand is necessary before the Board can adjudicate the Veteran's claim of headaches.  

Here, the Veteran seeks service connection for headaches, which he contends is warranted based on the fact that he suffered a head injury during an automobile accident while on active duty.  See June 2017 Brief at pg. 3.  

Service treatment records document he was involved in a motor vehicle accident in August 2006 while on active duty.  But, physical examination of the head showed no evidence of trauma. See service treatment records (STR) dated August 14, 2006.  He was treated for multiple musculoskeletal complaints and also reported "blurred vision with headaches". See STRs dated August 17, 2006.

In September 2012, the Veteran was afforded a VA examination for his headaches.  On clinical interview, the Veteran reported headaches being "present when he awakes and resolves shortly, less than 20 minutes after getting up and does not recur until maybe the next morning."  The examiner noted that the Veteran had a head injury during the auto accident of 2006 but that the current headaches are less likely related to the head injury in service.  In the rationale, the examiner explained that the Veteran's non-contrast CT of the brain in 2007 and 2010 were both found normal.  The non-contrast CT of the brain in 2012 was abnormal, which the examiner determined was not related to the auto accident. See September 2012 DBQ for Headaches (including Migraine Headaches). 

The Board finds the September 2012 VA opinion inadequate for purposes of evaluating the claim for service connection. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner noted the August 2006 automobile accident, he failed to address the Veteran's reports of "blurred vision with headaches" as noted in his service treatment records.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Furthermore, the Board finds that a new examination is warranted as the 2012 examination does not reflect consideration of lay statements made since and lay evidence of continuity of symptoms since service.  Post-service VA treatment records from 2015 document the Veteran's reports of "chronic pain in his head/headache" described as pain from the left eye radiating around the left ear and into the left side of his neck.  In November 2015, he presented to the emergency department with complaints of neck, back and shoulder pain from an old injury, and "headaches, vision blurry". See Shreveport VAMC records.

Therefore, to ensure a complete record upon which to decide the Veteran's claim, a new examination is necessary that adequately addresses any current diagnoses, as well as the Veteran's relevant service and post-service records.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of headaches to include migraines.  The claims file must be provided to the examiner and reviewed prior to the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed and the results of such must be included in the examination report.

After examining the Veteran, the examiner is asked to provide the following:

(a) Determine whether Veteran has a current diagnosis of headaches to include migraines; and

(b) Opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current headaches are related to the injury or event in service (such as a motor vehicle accident in August 2006).  A medical analysis and explanation must be included with the examiner's opinions.
 
Consideration should be given to the Veteran's competent reports of onset in service and continuous symptoms since service.  

2. Upon completion of the requested development and any other development deemed appropriate, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


